J-A17019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PAULINE BRACCIO                            :
                                               :
                       Appellant               :   No. 2047 EDA 2021

       Appeal from the Judgment of Sentence Entered September 9, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-SA-0000357-2020

MEMORANDUM PER CURIAM:                                 FILED AUGUST 31, 2022

        Appellant Pauline Braccio appeals pro se from the judgment of sentence

imposed following her summary conviction for disorderly conduct.1 Because

Appellant’s failure to comply with the Rules of Appellate Procedure prevents

us from providing meaningful appellate review, we are constrained to dismiss

this appeal.

        We adopt the trial court’s summary of the facts and procedural history

underlying this matter. See Trial Ct. Op., 11/18/21, at 1-2. Briefly, Appellant

was charged with the summary offense of disorderly conduct after she caused

a disturbance and was physically removed by sheriffs at an October 2019

Montgomery County Commissioners Meeting.               After a summary appeal

hearing on September 9, 2021, the trial court found Appellant guilty and

ordered her to pay a fine of $300, including court costs.

____________________________________________


1   18 Pa.C.S. § 5503(a)(1).
J-A17019-22



      Appellant subsequently filed a timely notice of appeal and a court-

ordered Pa.R.A.P. 1925(b) statement. The trial court issued a Rule 1925(a)

opinion addressing Appellant’s claims.      On appeal, Appellant has filed an

appellate brief in which she sets forth the underlying facts of the case and

appears to raise claims concerning the validity of her arrest and various

defects in the trial court’s proceedings.

      Initially, we must determine whether Appellant has complied with the

Pennsylvania Rules of Appellate Procedure. This is a pure question of law for

which “our scope of review is plenary, and the standard of review is de novo.”

Commonwealth v. Walker, 185 A.3d 969, 974 (Pa. 2018).

      “[A]ppellate briefs and reproduced records must materially conform to

the requirements of the Pennsylvania Rules of Appellate Procedure. This Court

may quash or dismiss an appeal if the appellant fails to conform to the

requirements set forth in the Pennsylvania Rules of Appellate Procedure.” In

re Ullman, 995 A.2d 1207, 1211 (Pa. Super. 2010) (citations omitted); see

Pa.R.A.P. 2101 (stating that the court may quash or dismiss an appeal where

briefs fail to conform with requirements of Rules of Appellate Procedure).

      Additionally, “it is an appellant’s duty to present arguments that are

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citation to legal

authorities.”   Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007) (citation omitted).    “This Court will not act as counsel and will not

develop arguments on behalf of an appellant. Moreover, when defects in a

                                      -2-
J-A17019-22



brief impede our ability to conduct meaningful appellate review, we may

dismiss the appeal entirely or find certain issues to be waived.” Id. (citation

omitted).

      Further, this Court has explained:

      Although this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,
      assume that his lack of expertise and legal training will be his
      undoing.

Ullman, 995 A.2d at 1211-12 (citations omitted).

      Here, our review of Appellant’s brief reveals numerous violations of the

Rules of Appellate Procedure. For example, Appellant’s brief does not contain

a statement of jurisdiction, an order or other determination in question, a

statement of the scope and standard of review, or a statement of the case.

See Pa.R.A.P. 2111(a) (1), (2), (3), (5). Further, Appellant does not include

a statement of questions, a summary of the argument, or an argument

section. See Pa.R.A.P. 2111, 2116, 2118-2119. Instead, Appellant’s seven-

page brief provides an alternative version of the underlying facts of the case

and makes only vague references to the issues that she included in her Rule

1925(b) statement.    See Appellant’s Brief at 3-7 (unpaginated).      Further,

Appellant does not include any citations to the record, nor does she set forth

relevant case law that would provide any basis for relief. See Pa.R.A.P. 2119.

      Under these circumstances, we conclude that Appellant has failed to

comply with the Rules of Appellate Procedure.        Further, Appellant’s brief

                                     -3-
J-A17019-22



contains substantial defects that impede our ability to conduct meaningful

appellate review. See Hardy, 918 A.2d at 771; see also Pa.R.A.P. 2101.

Therefore, we dismiss Appellant’s appeal and deny her applications for relief.2

       Appeal dismissed. Applications for relief denied.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2022




____________________________________________


2While this appeal was pending, Appellant filed a “Request for Clarification,”
and an “Application to Vacate” before this Court. In light of our disposition,
both applications for relief are denied.

                                           -4-